ITEMID: 001-75293
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: CICEK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr H. Kaplan, a lawyer practising in Istanbul.
The facts of the cases, as submitted by the parties, may be summarised as follows.
Until 1994 the applicants lived in Hamzabey, a hamlet of Baharlar village, in the district of Lice, in Diyarbakır province, where they own property. It is to be noted that Selam Çiçek and Ramazan Atalay did not submit their authority forms.
In May 1994, following the incidents that took place in the district of Lice, security forces arrived in Hamzabey and forcibly evicted the applicants from their hamlet.
On 25 March 1996 the mayor of Baharlar village, Mr Sait Polat, filed petitions, on behalf of the applicants, with the offices of the Prime Minister, the Ministry of the Interior, the Lice District Governor and the State of Emergency Governor requesting permission to return to their hamlet.
On 10 February 2000 the mayor of Baharlar village filed petitions, on behalf of the applicants, with the offices of the Prime Minister, the Ministry of the Interior, the Lice District Governor, the State of Emergency Governor and the Ministry of Public Works and Settlement (Bayındırlık ve İskan Bakanlığı) requesting permission to return to their hamlet. He further requested the Ministry to provide aid for the infrastructure of the hamlet. He also noted that the inhabitants of Hamzabey were willing to return to their hamlet.
On 3 October 2001 the mayor of Baharlar village filed a petition, on behalf of the applicants, with the office of the Diyarbakır Governor requesting permission to return to their hamlet.
On 23 July 2002 three inhabitants of Hamzabey hamlet filed a petition, on behalf of the other inhabitants, with the office of the Diyarbakır Governor requesting permission to return to their hamlet and a solution to the problems of infrastructure of the hamlet.
It is to be noted that they did not receive any response to their petitions.
On an unspecified date three Members of Parliament, Mr Nurettin Dilek, Mr Sebgetullah Seydaoğlu and Mr Haşim Haşimi, filed petitions, on behalf of the applicants, with the offices of the Prime Minister, the Deputy Prime Minister, the Minister of the Interior, the Minister of Public Works and Settlement, the State of Emergency Regional Governor and the Diyarbakır Governor.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
Currently there was no obstacle preventing villagers from returning to their homes and possessions in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
